United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Wilmington, DE, Employer
)
___________________________________________ )
G.D., Appellant

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-508
Issued: September 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 12, 2008 appellant filed a timely appeal from the December 3, 2008
decision of the Office of Workers’ Compensation Programs granting a schedule award. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has more than two percent permanent impairment of the
left lower extremity.
FACTUAL HISTORY
On July 29, 1991 appellant, then a 32-year-old mechanic, sustained injury after kneeling
on the floor performing his work duties. He attempted to stand up and experienced a sharp pain
in his left knee. Appellant did not stop work. The Office accepted sprain of the left knee and
medial collateral ligament and a popliteal synovial cyst.
On August 9, 1991 appellant underwent a magnetic resonance imaging (MRI) scan of the
left knee which revealed a small Grade 3 meniscal tear involving the posterior horn of the medial
and anterior horn of the lateral menisci. In a January 16, 1992 attending physician’s report,

Dr. David N. Bosacco, a Board-certified orthopedic surgeon, diagnosed a left medial
meniscus tear. Appellant underwent arthroscopic surgery with medial meniscectomy on
September 10, 1991. Dr. Bosacco noted that appellant was totally disabled from September 10
to 30, 1991. Appellant was later treated by Dr. Leo W. Raisis, a Board-certified orthopedic
surgeon, who diagnosed status post left knee arthroscopy and partial medial meniscectomy
secondary to a work injury in 1991, secondary degenerative changes, secondary Baker’s cyst and
left leg radiculopathy, possibly related to a military injury. On March 2, 2001 Dr. Raisis noted
appellant’s complaint of significant left knee pain with inflammation. He noted a full range of
motion with a normal neurological examination and diagnosed left knee postarthroscopy, partial
medial meniscectomy secondary to work injury in 1991, secondary degenerative changes and
secondary Baker’s cyst.
On March 5, 2008 Dr. Raisis evaluated appellant for left knee pain and indicated that
arthroscopic photos showed evidence of a partial medial meniscectomy, Grade 2 changes of the
medial tibial plateau articular surface. On examination of the left knee, he found tenderness at
the popliteal space and medial joint line, mildly positive McMurray’s test, negative anterior and
posterior Drawer test, no collateral ligament instability and no deficit with regard to motor,
sensory or reflex function. Dr. Raisis diagnosed left knee early osteoarthritis post-traumatic
from the original 1991 work injury. He examined appellant on April 2, 2008 and reported little
change in his condition. Dr. Raisis attributed his left leg pain to a back injury sustained in 1983
while in the military. He diagnosed left knee injury sustained at work in 1991, secondary
degenerative arthritis and left leg radiculopathy and possible back injury.
On October 13, 2008 appellant filed a claim for a schedule award. In a report dated
July 14, 2008, Dr. David Weiss, an osteopath, noted that appellant reached maximum medical
improvement on that date. He diagnosed post-traumatic internal derangement with medial
meniscus and lateral meniscus tears to the left knee by MRI scan, status post arthroscopic
surgery with partial medial meniscectomy of the left knee and a popliteal cyst. Based on the fifth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)1 he advised that appellant had 15 percent impairment of the left
lower extremity. Dr. Weiss noted that range of motion for the left knee was 120 degrees,
patellofemoral compression produced crepitus with no pain, there was tenderness over the lateral
joint line, manual muscle strength testing of the gastrocnemius musculature was normal on the
left, quadriceps strength was a Grade 4, gastrocnemius circumference measure 38 centimeters on
the right and 38.5 centimeters on the left and quadriceps circumference measured 46 centimeters
on the right and 45.5 centimeters on the left. He noted that appellant complained of daily left
knee pain and stiffness that waxed and waned and swelling and instability of the left knee.
Dr. Weiss noted that in accordance with the A.M.A., Guides appellant had 12 percent
impairment for Grade 4 motor strength deficit of the left quadriceps muscle (left knee
extension);2 and 3 percent for pain-related impairment.
In a letter dated October 22, 2008, the Office notified appellant that it was reconstructing
his claim file. It requested copies of medical and diagnostic evidence referenced by Dr. Weiss to
1

A.M.A., Guides (5th ed. 2001).

2

Id. at 532, Table 17-8.

2

be used in preparing a statement of accepted facts for the Office medical adviser in reviewing the
impairment evaluation.
Appellant submitted an operative report from Dr. Bosacco dated September 10, 1991, in
which he performed arthroscopic medial meniscectomy of the left knee and diagnosed torn
medical meniscus of the left knee. In treatment notes dated September 17 to October 8, 1991,
Dr. Bosacco diagnosed torn medial meniscus of the left knee and released appellant to work on
September 30, 1991 subject to restrictions. On November 1, 2001 Dr. Vaneeta Kabal, a Boardcertified orthopedic surgeon, diagnosed mild strain left knee and Baker’s cyst on the left
popliteal fossa and returned appellant to work full time.
On January 23, 2008 an Office medical adviser found that appellant had two percent
impairment of the left lower extremity. He noted Dr. Weiss rated appellant for motor deficit and
pain-related impairment. However, the Office medical adviser indicated that manual muscle
testing depended on the examinee’s cooperation and should be concordant with other observable
pathological signs and medical evidence. He further noted that appellant’s condition did not fit
the criteria for pain-related impairment. The Office medical adviser opined that appellant’s
impairment was best rated under Table 17-33 of the A.M.A., Guides which provided two percent
impairment for the left knee partial medial meniscectomy.3 He noted that appellant reached
maximum medical improvement on July 14, 2008.
In a decision dated December 3, 2008, the Office granted appellant a schedule award for
two percent permanent impairment of the left lower extremity. The period of the schedule award
was from July 14 to August 23, 2008.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6
ANALYSIS
On appeal, appellant contends that he has more than two percent permanent impairment
of the left lower extremity. He asserts that there is a conflict in opinion between the medical
3

Id. at 546, Table 17-33.

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404 (1999).

6

See id.; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

3

adviser and Dr. Weiss with regard to the manner by which impairment of his leg is rated. The
Office accepted appellant’s claim for sprain of the left knee and medial collateral ligament and
popliteal synovial cyst and arthroscopic surgery was performed on September 10, 1991. The
Board finds that there is a conflict in medical opinion between the Office medical adviser and
Dr. Weiss, appellant’s treating physician.
The Office medical adviser used the diagnosed-based impairment estimate under Table
17-33 of the A.M.A., Guides to rate two percent impairment of the left lower extremity. This
was based on the left knee partial medial meniscectomy.7 Dr. Weiss rated impairment based on
muscle weakness under Table 17-8 of the A.M.A., Guides. He found 15 percent impairment.
Dr. Weiss determined that manual muscle strength testing resulted in Grade 4 impairment for the
left knee, noting appellant’s complaints of left knee pain and stiffness daily with episodes of
instability. This is 12 percent impairment for Grade 4 motor strength deficit of the left
quadriceps muscle (left knee extension).8 Dr. Weiss also rated three percent for pain-related
impairment.9
Section 8123(a) of the Act provides in pertinent part: “If there is disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.”10 When there are
opposing reports of virtually equal weight and rationale, the case must be referred to an impartial
medical specialist, pursuant to section 8123(a) of the Act, to resolve the conflict in the medical
evidence.11 The Board will remand the case for the Office to refer appellant to an impartial
medical specialist to resolve the medical conflict regarding the method by which impairment
arising from appellants accepted employment injury should be rated.
After such further development as the Office deems necessary, an appropriate decision
should be issued regarding the extent of appellant’s left lower extremity impairment.

7
8

A.M.A., Guides, 546, Table 17-33.
Id. at 532, Table 17-8.

9

The Board notes that Dr. Weiss erroneously attributed pain-related impairment under Chapter 18 of the A.M.A.,
Guides. See id. The Board has held that physicians should not use Chapter 18 to rate pain-related impairments for
any condition that can be adequately rated on the basis of the body and organ impairment systems given in other
chapters of the A.M.A., Guides. See Frantz Ghassan, 57 ECAB 349 (2006); Linda Beale, 57 ECAB 429 (2006).
10

5 U.S.C. § 8123(a).

11

William C. Bush, 40 ECAB 1064 (1989).

4

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the December 3, 2008 decision of the Office of
Workers’ Compensation Programs be set aside. The case is remanded for further action
consistent with this decision.
Issued: September 14, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

